          Case 4:21-cv-02008 Document 8 Filed on 07/09/21 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

     RAMAZAN JAFF and CHONG JAFF                      §
     DBA LONG POINT PLAZA                             §
                                                      §
            Plaintiffs,                               §
                                                      §
     v.                                               §            Civil Action No. 4:21-cv-02008
                                                      §
     NAUTILUS INSURANCE COMPANY,                      §
     BRYANT WILCOX, CRC                               §
     INSURANCE SERVICES, INC. – SCU                   §
     – DALLAS, SEDGWICK CLAIMS                        §
     MANAGEMENT SERVICES, INC.,                       §
     AND PATRICK EMBRY                                §
                                                      §
             Defendants.                              §

             RAMAZAN JAFF AND CHONG JAFF DBA LONG POINT PLAZA’S
                    CERTIFICATE OF INTERESTED PARTIES

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT:

          Plaintiffs, Ramazan Jaff and Chong Jaff, DBA Long Point Plaza (“Long Point”), file

this Certificate of Interested Parties that contains a complete list of persons, associations of

persons, firms, partnerships, corporations, guarantors, insurers, affiliates, parent or subsidiary

corporations, or other legal entities who appear from the pleadings to be financially interested in

the outcome of the case.

1.        For a nongovernmental corporate party, the name(s) of its parent corporation and any
          publicly held corporation that owns 10% or more of its stock (if non, state “None”):

          None at this time.

2.        A complete list of all persons, associations of persons, firms, partnerships, corporations,
          guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that
          are financially interested in the outcome of the case:

          1. Plaintiffs: Ramazan Jaff and Chong Jaff dba Long Point Plaza
          2. Defendant: Nautilus Insurance Company

                                                                                                Page 1 of 3
       Case 4:21-cv-02008 Document 8 Filed on 07/09/21 in TXSD Page 2 of 3




        3. Defendant:                   Sedgwick Claims Management Services, Inc. (liability
                                        has been accepted by Nautilus)

        4. Plaintiffs’ Counsel:         René M. Sigman; Merlin Law Group, P.A.


        5. Defendant’s Counsel:         George H. Arnold and Raymond M. Kutch
                                        Thompson, Coe, Cousins & Irons, LLP
                                        Attorneys for Nautilus Insurance Company

                                        Bruce R. Wilkin and Savannah H. Benac
                                        Shackelford, Bowen, McKinley & Norton, LLP
                                        Attorney for Sedgwick Claims Management Services,
                                        Inc. and Patrick Embry

        If new parties are added or if additional persons or entities that are financially interested in

the outcome of this litigation are identified during the pendency of this litigation, Plaintiff will file

an amended certificate.

                                                        Respectfully submitted,

                                                        MERLIN LAW G ROUP, P.A.

                                                        BY: /s/ René M. Sigman
                                                        *René M. Sigman, Esq.
                                                        State Bar Number: 24037492
                                                        Federal Bar Number. 900984
                                                        rmsdocket@merlinlawgroup.com
                                                        515 Post Oak Blvd, Suite 510
                                                        Houston, Texas 77027
                                                        (713) 626-8880 (Office)
                                                        (713) 626-8881 (Facsimile)

                                                        ATTORNEYS FOR PLAINTIFFS
                                                        *ATTORNEY IN CHARGE




                                                                                              Page 2 of 3
      Case 4:21-cv-02008 Document 8 Filed on 07/09/21 in TXSD Page 3 of 3




                                    CERTIFICATE OF SERVICE


        I hereby certify that on July 9, 2021, a true and correct copy of the foregoing was delivered
to all known counsel of record in accordance with the Federal Rules of Civil Procedure and any
applicable Local Rules, as follows:

               George H. Arnold
               Raymond M. Kutch
               THOMPSON, COE, COUSINS & I RONS, LLP
               One Riverway, Suite 1400
               Houston, Texas 77056
               garnold@thompsoncoe.com
               rkutch@thompsoncoe.com

               Bruce R. Wilkin
               Savannah H. Benac
               SHACKELFORD, BOWEN, MCKINLEY & N ORTON, LLP
               717 Texas Avenue, 27th Floor
               Houston, Texas 77002
               bwilkin@shackelford.law
               sbenac@shackelford.law




                                              /s/ Rene M. Sigman
                                              Rene M. Sigman, Esq.




                                                                                          Page 3 of 3
